FILED
                            NOT FOR PUBLICATION                             FEB 13 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-10280

               Plaintiff - Appellee,             D.C. No. 4:11-cr-01470-CKJ

  v.
                                                 MEMORANDUM *
SUSANA MARIBEL GUTIERREZ-
RIVERA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                    Cindy K. Jorgenson, District Judge, Presiding

                            Submitted February 11, 2011 **

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Susana Maribel Gutierrez-Rivera appeals from the district court’s judgment

and challenges the 40-month sentence imposed following her guilty-plea

conviction for conspiracy to unlawfully export machine guns and unregistered


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
firearms, in violation of 18 U.S.C. §§ 371, 554(a), 922(o), and 924(a)(2); and 26

U.S.C. §§ 5841, 5861(d), and 5871. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.

      Gutierrez-Rivera contends that the district court erred in denying her request

for a minor role adjustment under U.S.S.G. § 3B 1.2(b). We review for clear error.

See United States v. Cantrell, 433 F.3d 1269, 1282 (9th Cir. 2006). Because

Gutierrez-Rivera failed to prove that she was “substantially less culpable than the

average participant” in the conspiracy, the court did not clearly err in denying the

adjustment. See U.S.S.G. § 3B1.2 cmt. n.3(A); United States v. Rodriguez-Castro,

641 F.3d 1189, 1193 (9th Cir. 2011); cert. denied, 132 S. Ct. 1061 (2012).

      Gutierrez-Rivera also contends that her sentence is substantively

unreasonable in light of her lack of prior criminal history and history of

employment. The district court did not abuse its discretion in imposing Gutierrez-

Rivera’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The below-

Guidelines sentence is substantively reasonable in light of the 18 U.S.C. § 3553(a)

sentencing factors and the totality of the circumstances, including the seriousness

of the offense. See id.

      AFFIRMED.




                                           2                                    12-10280